DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chevalier (US 2019/0291932 A1).
Regarding claim 1, Chevalier teaches a packaging system comprising: a container (Fig. 2) with a bottom wall 4, a first end wall 5 connecting to the bottom wall, a second end wall 5 opposed to the first end wall and connecting to the bottom wall, at least a portion of a first side wall 14 connecting between the first and second end walls, at least a portion of a second side wall 14 opposed to the first side wall and connecting between the first and second end walls, and a plurality of corner walls 8, wherein at least one corner wall connects the first end wall to the portion of a first side wall.
Regarding claim 2, Chevalier teaches a top wall 4 opposed to the bottom wall, wherein the top wall and the bottom wall are formed from identical panels (0070).
Regarding claim 3, Chevalier teaches the top wall 4 and at least a portion of the first end wall 5 are configured and adapted to be removed from the bottom wall and at least a portion of the second end wall to prepare the container for retail display (Fig. 3).
Regarding claim 4, Chevalier teaches the first and second end walls are formed from end panels 5 (Fig. 2).
Regarding claim 5, Chevalier teaches each corner wall 8 is formed from a respective corner panel foldably connected to at least one of the end panels 5 (Figs. 1-2).
Regarding claim 6, Chevalier teaches at least a portion of each side wall is formed from at least two opposing side flaps 14, each opposing side flap extending from a respective corner panel 8 forming, at least in part, one of the corner walls (Figs. 1-2).
Regarding claim 7, Chevalier teaches each opposing side flap 14 includes an end edge, wherein the end edges of the opposing side flaps are spaced apart from one another (Fig. 2).

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naughton (US 5,950,911).
Regarding claim 1, Naughton teaches a packaging system comprising: a container (Fig. 4) with a bottom wall 6, a first end wall 14 connecting to the bottom wall, a second end wall  opposed to the first end wall and connecting to the bottom wall, at least a portion of a first side wall 16A connecting between the first and second end walls, at least a portion of a second side wall 16A opposed to the first side wall and connecting between the first and second end walls, and a plurality of corner walls 16B, wherein at least one corner wall connects the first end wall to the portion of a first side wall.
Regarding claim 2, Naughton teaches a top wall opposed to the bottom wall. wherein the top wall and the bottom wall are formed from identical panels (col 3 lines 46-53, col 4 lines 4-6).
Regarding claim 4, Naughton teaches the First and second end walls are formed from end panels (Fig. 4).
Regarding claim 6, Naughton teaches at least a portion of each side wall is formed from at least two opposing side flaps 16A, each opposing side flap extending from a respective corner panel forming, at least in part, one of the corner walls (Fig. 4).
Regarding claim 7, Naughton teaches each opposing side flap includes an end edge. wherein the end edges of the opposing side flaps are spaced apart from one another (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naughton (US 5,950,911) as applied to claim 1 above, and further in view of Halsell (US 4,944,033).  Naughton teaches the end panel of the second blank includes supports 20 (Fig. 4), but Naughton does not teach a V-shape. Halsell teaches an analogous container (Fig. 1) and teaches forming analogous support sections using oblique angles with respect to the side walls to form support columns (col 2 lines 22-35).  It would have been obvious to one of ordinary skill in the art to modify the structure of Naughton to use a hollow support column as taught by Halsell with the motivation of providing increased stacking strength, as taught by Halsell (col 2 lines 9-15).

Claims 9, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton (US 5,950,911) in view of Tumminia (US 2004/0084332 A1).  
Regarding claim 9, Naughton teaches a packaging blank system comprising: a first blank  (Fig. 4; col 4 lines 43-45) having a bottom panel 6, with a plurality of side flaps 10 and a plurality of end flaps 8 foldably connected to the bottom panel and at least one corner flap18B; wherein the bottom panel, end flaps, side flaps and the at least one corner flap are configured to be formed into a tray; and a second blank having an end panel 14, a pair of corner panels 16B each foldably connected to opposite sides of the end panel, and a pair of side flaps 16A, each side flap foldably connected to a respective one of the corner panels, wherein the end panel, the pair of corner panels and the pair of side flaps are configured to form a container insert.  Naughton does not teach the at least one corner flap foldably connected to at least one of the side or end flaps, though Naughton does teach the container may be formed using customary blanks (col 4 lines 43-45).  Tumminia teaches an analogous container and teaches a customary blank and teaches that a corner flap 28 is formed being foldably connected to a side flap 20 (Fig. 1).  It would have been obvious to one of ordinary skill in the art to form the blank of Naughton using the panel arrangement of Tumminia as it constitutes applying a known technique to a known device to produce predictable results.
Regarding claim 11, Naughton teaches the at least one corner flap 16B includes a plurality of corner flaps, wherein each corner flap includes a respective support flap 16A foldably attached thereto (Fig. 4).
Regarding claim 14, Naughton teaches a third blank having a top panel, with a plurality of flaps foldably connected to the top panel wherein the top panel and flaps are configured to be formed into a container lid (col 3 lines 46-53, col 4 lines 4-6).
Regarding claim 15, Naughton teaches a fourth blank having an end panel, a pair of corner panels each foldably connected to opposite sides of the end panel, and a pair of side flaps, each side flap foldably connected to a respective one of the corner panels, wherein the end panel, the pair of corner panels and the pair of side flaps are configured to form a second container insert (Fig. 4).

Claims 10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton (US 5,950,911) in view of Tumminia (US 2004/0084332 A1) as applied to claims 9 and 15 above, and further in view of Halsell (US 4,944,033).
Regarding claims 10 and 16, Naughton teaches the blanks are connected and teaches the container may be formed using customary blanks (col 4 lines 43-45), but Naughton does not explicitly teach an outer surface of the second blank is configured and adapted to be adhered to an inner surface of the first blank to form a half of a container.  Halsell teaches an analogous container and teaches it is known to form such a container by an outer surface of a second blank is configured and adapted to be adhered (via adhesive AD to an inner surface of the first blank to form a half of a container (Figs. 3-4).  It would have been obvious to one of ordinary skill in the art to form the blank of Naughton using the adhesive arrangement of Halsell as it constitutes applying a known technique to a known device to produce predictable results.
Regarding claims 12 and 17, Naughton teaches the end panel of the second blank includes four portions foldably connected to one another (Fig. 4), wherein a first 14 and a second 14 of the portions are foldably connected to respective corner panels, wherein a third 20 and a fourth 20 of the portions are foldably connected between the first and second portions.  Naughton does not teach the wherein the third and fourth portions are adjacent to one another and configured to be folded at oblique angles with respect to the first and second portions. Halsell teaches an analogous container (Fig. 1) and teaches forming analogous support sections using oblique angles with respect to the side walls to form support columns (col 2 lines 22-35).  It would have been obvious to one of ordinary skill in the art to modify the structure of Naughton to use a hollow support column as taught by Halsell with the motivation of providing increased stacking strength, as taught by Halsell (col 2 lines 9-15).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton (US 5,950,911) in view of Tumminia (US 2004/0084332 A1) as applied to claims 9 and 15 above, and further in view of Mathieu (US 9,180,996).  Naughton does not teach each side flap of the second blank includes a tapered portion.  Naughton teaches the side flaps form a display access (col 1 line 66-col 2 line 7).  Mathieu teaches an analogous stacking display container and teaches providing tapered edges to the side of the display and access window (Figs. 1 and 10) as an alternative to straight edges (Fig. 8).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Naughton to use tapered side edge on each side flap of the second blank with the motivation of providing a design aesthetic, as it constitutes a simple substation to a known alternative technique that provides a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brus (SE 442, 189) and Mondi (DE 20 2010 010 665 U) each teach display structures using tapered edges.  Other references are cited for having structures related to the claimed invention, see attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734